Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement

Receipt is acknowledged of the Amendment filed July 27, 2022.


Reasons for Allowance
Claims 1-20 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the best prior art of record, Chen et al., taken alone or in combination of other references, does not teach or fairly suggest an integrated circuit or a method comprising, among other things, a first insulating region over the first active region; and a second contact extending in the first direction and the second direction, overlapping the first insulating region and the first contact, the second contact being electrically insulated from the first active region, and being located on a third level different from the first level and the second level (claim 1); a third active region in the substrate, being located on the first level, and being separated from the first active region in a second direction different from the first direction; a first insulating region over the third active region; and a third contact extending in the first direction and the second direction, overlapping the first contact, the second contact and the first insulating region, the second contact being electrically insulated from the third active region by the first insulating region, the third contact electrically coupling the first active region and the second active region together, and being located on a third level different from the first level and the second level (claim 10); and generating a first set of contact layout patterns extending in the second direction, overlapping the set of active region layout patterns, and being located on a second layout level different from the first layout level, each contact layout pattern of the first set of contact layout patterns being separated from an adjacent contact of the first set of contact layout patterns in the first direction, the first set of contact layout patterns corresponding to fabricating a first set of contacts, the first set of contacts being electrically coupled to the set of active regions; and generating a second set of contact layout patterns extending in the first direction and the second direction, overlapping the first set of contact layout patterns, and being located on a third layout level different from the first layout level and the second layout level (claim 18).
The claims dependent on the above-discussed independent claims are allowable also because of their dependency on patentable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D CHANG/Primary Examiner, Art Unit 2844